Citation Nr: 1022557	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for lichen simplex chronicus.

2.  Entitlement to a compensable rating for calcified nodules 
of the left lower lung ("lung condition").

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to herbicides.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1965 to November 1968, during the Vietnam 
Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in January 
2009 in Waco, Texas.  A transcript of the hearing has been 
associated with the claims folder.  

The issues of entitlement to an increased rating in excess of 
30 percent for lichen simplex chronicus and a compensable 
rating for calcified nodules of the left lower lung are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis 
of hepatitis C. 

2.  The Veteran did not serve in the country of Vietnam; the 
Veteran was not exposed to Agent Orange in Thailand; diabetes 
mellitus was not manifested in service; did not manifest to a 
compensable degree within a year after service separation; 
and the competent evidence of record does not relate diabetes 
mellitus to service.

3.  In October 2001, the RO denied the Veteran's claim for 
service connection for PTSD; the Veteran was notified in 
writing of the RO's determination and did not timely appeal 
that decision.  

4.  The evidence received since the RO's October 2001 denial 
is not cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating the 
claim.

5.  The Veteran did not engage in combat with the enemy 
during service; and, his claimed in-service stressful 
experiences have not been supported by credible evidence.

6.  The evidence of record shows that the Veteran does not 
have PTSD caused by any verified event that occurred during 
his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§  1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

3.  Evidence received since the October 2001 rating decision 
that denied the Veteran's claim for service connection for 
PTSD is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

4.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1154, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims for 
entitlement to service connection for hepatitis C, diabetes 
mellitus, and PTSD in the March 2005 rating decision, he was 
provided notice of the VCAA in June 2004 and October 2004.  
An additional VCAA letter was sent in August 2007.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of his claims 
and was notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim 
of PTSD with subsequent re-adjudication in a June 2008 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 
119-20; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was afforded a VA examination in February 2005 
for hepatitis C.  The Board acknowledges that the Veteran has 
not been afforded a VA examination in conjunction with his 
claims for diabetes mellitus and PTSD.  As discussed above, 
the VCAA and implementing regulations require VA to provide a 
Veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines that such development is necessary to decide the 
claim.  A medical examination or medical nexus opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (a) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the Veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4), McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board has concluded that a remand for 
examination for diabetes mellitus and PTSD is not warranted 
in this case, because the information and evidence of record 
does not establish that the Veteran suffered an event, 
injury, or disease in service (namely, exposure to Agent 
Orange and a verified stressor), nor does it indicate that 
his claimed disability or symptoms may be associated with 
service.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, a VA examination, and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103; Dingess, Mayfield and Pelegrini, 
supra.

New and Material Evidence

Generally, a final decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  In 
the current case, the Veteran's request to reopen his 
previously denied claim was received in August 2004, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

Even though the RO in its July 2005 SOC found that new and 
material evidence had been submitted to reopen the claim, the 
Board must first determine that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO, in an October 2001 rating decision, denied the 
Veteran's claim for entitlement to service connection for 
PTSD based on no verified stressor.  The Veteran did not 
timely appeal the decision.  The October 2001 rating decision 
is final based upon the evidence then of record.  However, 
the claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the October 2001 rating decision, 
which was the last final adjudication that disallowed the 
Veteran's claim.

An application to reopen the Veteran's current claim was 
received by the RO in August 2004.  The evidence added to the 
record since the October 2001 rating decision includes, in 
pertinent part, a statements and testimony from the Veteran; 
VA treatment records; and a finding of a lack of verified 
stressor.  The Board notes that the Veteran is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

This evidence is new, and does bear directly on the question 
of whether the Veteran has PTSD related to active military 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the Veteran's disability and its 
origin, and, thus, is not cumulative or redundant and raises 
a reasonable possibility of substantiating the claim.  As 
such, it is considered new and material and the claim is 
reopened.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection will also be presumed for certain chronic 
diseases, including diabetes mellitus, and organic diseases 
of the nervous system, if manifested to a compensable degree 
within one year after discharge from service.  38 C.F.R. 
§ 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113.

In order to establish service connection for a claimed 
disorder on a direct basis, generally, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

For Veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e)  establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for diabetes mellitus, type II under 
current law.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).   
 
Preliminarily, the Board observes that the Veteran has argued 
that service connection should be granted for diabetes 
mellitus on the basis of exposure to Agent Orange in service.  
However, the Veteran in this case did not serve in Vietnam.  
(See DD 214 Form and January 2009 Hearing Transcript, p. 13).  
He alleges exposure in Thailand in 1967 or 1968.  (See Report 
of discharge and Airman Qualification Record showed service 
in Thailand from November 22, 1967 to October 1968).  He 
asserts that he worked around airplanes that sprayed Agent 
Orange, as indicated on page 15 of the hearing transcript.  
He also stated that he had military service in Cam Rang Bay 
and at Tan Sonut Air Force Base when transported to the 
Philippines from Udorn Airfield in Thailand for treatment of 
a skin condition, as indicated on page 15 of the hearing 
transcript.  

The Board notes that extensive research by the Department of 
Defense (DoD) and VA has resulted in a listing of known times 
and locations that herbicide agents have been stored, used, 
and tested from as early as the 1940's forward.  This listing 
is available on the internet, and the Board notes that this 
listing includes three notations with respect to Thailand.  
Two of them are essentially identical in noting that Agent 
Orange and other herbicides were used in Thailand in a large 
scale test program and field tests in defoliation of upland 
forests or jungle vegetation representative of Southeast 
Asia. The dates for use are listed as 1964-65.  A third 
listing for Thailand, also in 1964-65, notes that an 
extensive series of tests were conducted in collaboration 
with the military research and development center of Thailand 
to perform on-site evaluation of chemicals on vegetation, and 
this entry indicates that testing took place at the 
replacement training center of the Royal Thai Army near 
Pranburi, Thailand.  As the Veteran did not serve on active 
duty in the specified areas of Thailand during the specific 
times when Agent Orange was sprayed, exposure to herbicides 
cannot be presumed.

Accordingly, the claim for diabetes mellitus will be 
considered on a direct service connection basis only.  See 
Combee v. Brown, 34 F.3d at 1042.
 
Service Connection for Hepatitis C

The Veteran contends that he has hepatitis C that is related 
to service.  

The service treatment records show that the Veteran was 
hospitalized for an infectious viral hepatitis from December 
2, 1966 to January 3, 1967.  A January 12, 1967 service 
treatment record noted that the Veteran was doing well.  An 
October 1968 separation examination noted complaints of liver 
trouble in reference to the hepatitis with jaundice in 1966 
with good recovery and no complications.  The Veteran was not 
specifically diagnosed with hepatitis C in service.

VA treatment from January 2001 to March 2005 show no 
complaints, treatment, or diagnosis of hepatitis C.  

The Veteran underwent a VA examination in February 2005.  The 
VA examiner reviewed the claims folder, including the 
laboratory reports from December 1995 to May 2004 and found 
no evidence of hepatitis C.  The Veteran's liver function 
tests were normal.

During the January 2009 hearing, the Veteran testified that 
he was treated for hepatitis in service.  He also stated that 
he did not know whether he was currently affected by the 
condition because he has not been treated for hepatitis C.  
He also stated that he could not donate blood, as indicated 
on pages 12 and 13 of the hearing transcript.

The competent evidence shows that the Veteran does not have 
hepatitis C.  

A diagnosed identifiable underlying malady or condition is 
needed to constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In the absence of a confirmed 
diagnosis of hepatitis C, meaning competent evidence showing 
the Veteran has the condition alleged, service connection is 
not warranted.  The case law is well settled on this point.  
In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (service connection claim must be 
accompanied by evidence establishing the claimant currently 
has the claimed disability).  

Furthermore, to the extent the Veteran is attempting to 
provide evidence concerning the existence of the claimed 
disability and/or causation, it is also now well established 
that an opinion of a person without medical training or 
experience on medical matters such as diagnosis and etiology 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for hepatitis C, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus

The Veteran contends that his current diabetes mellitus is 
related to service. 

Service treatment records are negative for complaints, 
diagnosis, findings, or treatment for diabetes mellitus while 
in service.  The October 1968 separation examination showed a 
normal endocrine system on clinical evaluation.

VA treatment records from January 2001 to April 2007 reflect 
treatment for diabetes mellitus, type II.  The Veteran was 
diagnosed with diabetes mellitus, type II in 2001.

Further, there is no evidence of continuous symptoms of 
diabetes mellitus after service, including within the one 
year presumptive period following separation from service.  
The weight of the evidence demonstrates that symptoms of 
diabetes mellitus first manifested 33 years after service 
separation in 2001.   

The Board acknowledges that the Veteran is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Board has reviewed all of the above records but finds no 
evidence suggesting that diabetes mellitus was manifested 
during service.  Treatment for diabetes mellitus began many 
years following separation from service in 2001, which is 
indicative of an absence of continuity of symptomatology 
since service.  This finding is supported by the complete 
absence of treatment for this disability either in service or 
soon thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 
2000).  The Veteran's testimony that he was exposed to Agent 
Orange in service is not supported by his service record 
which does not show service in Thailand during a period when 
Agent Orange was used.

Furthermore, none of the doctors who have diagnosed or 
treated the Veteran's diabetes mellitus have related this 
disability to active service.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim for service connection for diabetes mellitus, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

Service Connection for PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the Veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
The Board has first considered the question of whether the 
Veteran has a medical diagnosis of PTSD.  Here, VA treatment 
records dated from January 2001 to March 2005 reflect 
treatment for and a diagnosis of PTSD.

Regardless, the Veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  With regard to the question of 
whether the Veteran participated in combat with the enemy 
during service, the Board observes that his military records 
indicate that he was awarded the Vietnam Service Medal and 
Vietnam Campaign Medal.  There is no indication of receipt of 
such combat-related citations as the Purple Heart Medal or 
the Combat Infantryman Badge; nor does the Veteran claim he 
participated in combat.

As such, the Board must consider whether the Veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor(s).  In this regard, the Veteran alleges that his 
stressors consisted of:  1) seeing an injured pilot, who was 
shot, while on a flight line in April or May of 1968; 2) his 
lichen simplex chronicus; 3) he had two childhood friends 
from his hometown killed in Vietnam (W.H. and H.P.); 4) and a 
history of a friend who was shot and is now disabled; 5) a 
history of seeing wounded comrades during a flight from 
Thailand to Clark Air Force Base in the Philippines; and 6) a 
history of low level drops of supplies and receiving small 
arms fire and muzzle flashes from the enemy.  (See January 
2009, p. 19 of the hearing transcript and October 2007 
written statement).

As the Court has indicated, corroboration of every detail of 
a claimed stressor, including the Veteran's personal 
participation, is not required; rather, a Veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  Here, the Veteran 
has not provided independent evidence of the stressful events 
that he contends to have witnessed while he was in service 
nor has he provided sufficient details of these claimed 
stressors, which, in turn, would enable VA to corroborate 
them. 
 
The VA attempted to provide assistance to the Veteran by 
mailing him a PTSD questionnaire in September 1999 and again 
in August 2007.  A follow-up development letter was sent in 
June 2005.  The August 2007 letter stated, in part, "your 
are responsible for providing the following information to VA 
for verification process:  a detailed description of 
events(s), to include date(s), location(s), and unit(s) of 
assignments at the time of the event(s);....names or other 
identifying information concerning any other individuals who 
witnessed or were involved in the event(s).  If you are not 
able to provide the exact date of the incident, please 
indicate the location and approximate time (a 2-month 
specific date range) of stressful event(s) in question."  The 
Veteran did not return the questionnaire associated with the 
August 2007 letter.  The purpose of these questionnaires was 
to elicit detailed information from the Veteran about his in-
service stressors so that those stressors could be 
subsequently verified.  Although the Veteran answered the 
first questionnaire, he did not provide enough detail (i.e., 
detailed description of the incident; and the approximate 
date within a 3 month-time frame).  

In November 2007, the RO issued a formal finding on a lack of 
information required to verify stressors in connection with 
his PTSD claim.  

Further, the RO stated in the June 2008 supplemental 
statement of the case that the Veteran did not provide 
sufficient detail to verify his alleged in-service stressors.
 
VA has done its utmost to develop the evidence with respect 
to the Veteran's claim. Any failure to develop this claim 
rests with him personally.  It is his responsibility to 
cooperate with VA, but he has not.  See Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992). 
 
Because of the general nature of the claimed stressors, and 
because of the lack of more specific details, such as dates 
within a 3 month time-period, it is impossible to obtain 
verification of the Veteran's purported stressors.  If the 
Veteran had responded to the RO's requests to provide more 
specificity about his alleged stressors or provided the 
information at his hearing, then it would be appropriate as 
well as feasible to submit his account of these stressors to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification.  However, because the Veteran 
failed to comply with the RO's requests for information or 
provide sufficient detail at the hearing, any further 
attempts to verify his stressors would be futile and are 
therefore unwarranted.  Therefore, the Board finds that the 
Veteran's alleged stressors remain unverified.  Consequently, 
VA is prohibited from accepting a diagnosis of PTSD based on 
the Veteran's service. 

With regard to his lichen simplex chronicus as a stressor, 
the Board notes that the medical evidence of record does not 
attribute that stressor as a basis for the diagnosis of PTSD.  
As noted above, there must be medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2001); Cohen v. Brown, supra.

As the evidence does not establish that the Veteran engaged 
in combat with an enemy during his service, his statements 
alone are not sufficient to establish the occurrence of any 
in-service stressor.  Again, a favorable, after-the-fact, 
medical opinion is likewise insufficient, in and of itself, 
to predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. at 396.  His claim for service 
connection must be supported by corroborating evidence.  
Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304.  The Veteran, 
himself, has not provided any other supporting documentation 
in this regard aside from his contentions that the stressors 
occurred in service.  

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record does not in any way 
reflect participation in combat with the enemy.  While the 
record evidence indicates a diagnosis of PTSD, there is no 
evidence of a verified stressor from service.  As such, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  In reaching this decision, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hepatitis C is denied.

Service connection for diabetes mellitus, type II, to include 
as due to exposure to herbicides, is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is denied.


REMAND

During his January hearing, the Veteran reported that his 
lichen simplex chonicus has worsened since his last VA 
examination in May 2007, as indicated on page 8 of the 
hearing transcript.  (See also May 2007 written statement and 
June 2008 VA Form 9).  He also stated that his calcified 
nodules of the left lower lung have worsened in that his 
shortness of breath and chest pains are more severe.  The 
Veteran also stated that his lung condition is at times 
asymptomatic (dormant), but has recently become more 
problematic (i.e., difficulty breathing), as indicated on 
page 11 of the hearing transcript.  
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the Veteran has reported a worsening in 
the disability since the last examination.  See VAOPGCPREC 
11-95 (April 7, 1995).  Further, the Veteran stated that he 
has received recent treatment for his skin condition from the 
VA medical center in Dallas, Texas.  (See January 2009 
hearing transcript, p. 5).  He also stated that he was 
recently treated for his lung condition at Charlton Methodist 
Hospital in Dallas, Texas.  Therefore, additional development 
is warranted to provide another VA examination and obtain any 
outstanding treatment records.


Accordingly, the case is REMANDED for the following action:

1.  The RO should also take appropriate 
action to request all treatment records 
from VA medical center in Dallas, Texas 
and Charlton Methodist Hospital in 
Dallas, Texas.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner(s), to determine the symptoms 
and severity of lichen simplex chronicus 
and lung condition.  The Veteran's claims 
file should be made available to the 
examiner(s) prior to the examination, and 
the examiner(s) is requested to review 
the entire claims file in conjunction 
with the examination. 
 
All tests and studies deemed necessary by 
the examiner(s) should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


